Title: To George Washington from John Adams, 12 December 1796
From: Adams, John
To: Washington, George


                        The Second Session of the fourth Congress. 1796
                        
                             December the 12th 1796
                            
                        According to appointment on Saturday, the Senate in a body waited upon the
                            President at twelve Oclock, and the Vice President, delivered the following
                        Address To the President of the United States.
                        
                            
                        
                        
                            We thank you, Sir, for your faithful and detailed exposure of the existing
                                situation of our Country; and we sincerely join in sentiments of gratitude to an
                                overruling providence, for the distinguished share of public prosperity, and private
                                happiness, which the People of the United States so peculiarly enjoy.
                            We are fully, sensible of the advantages that have resulted from the
                                adoption of measures (which you have successfully carried into effect) to preserve
                                peace, cultivate friendship, and promote civilization, amongst the Indian Tribes, on the
                                Western frontiers; Feelings of humanity, and the most solid political interests, equally
                                encourage the continuance of this System.
                        
                        
                            We observe with pleasure, that the delivery of the Military Posts, lately
                                occupied by the British forces, within the territory of the United States, was made with
                                cordiality, and promptitude, as soon as circumstances would admit; and that the other
                                provisions of our Treaties with Great Britain and Spain, that were objects of eventual
                                arrangement, are about being carried into effect, with entire harmony and good faith.
                            The unfortunate, but unavoidable difficulties, that opposed a timely
                                compliance with the terms of the Algerine Treaty, are much to be lamented; as they may
                                occasion a temporary suspension of the advantages to be derived, from a solid peace with
                                that Power, and a perfect security, from its predatory warfare; at the same time, the
                                lively impresssions that affected the Public mind, on the redemption of our Captive
                                fellow Citizens, afford the most laudable incentive to our exertions, to remove the
                                remaining obstacles.
                            We perfectly coincide with you in opinion, that the importance of our
                                Commerce demands a Naval force for its protection against foreign insult and
                                depredation, and our solicitude to attain that object will be always proportionate to
                                its magnitude.
                            The necessity, of accelerating the establishment of certain useful
                                Manufactures, by the intervention of Legislative aid and protection, and the
                                encouragement due to Agriculture, by the creation of Boards, (composed of intelligent
                                individuals,) to patronize this primary pursuit of society, are subjects, which will
                                readily engage our most serious attention.
                        
                        
                            A National University may be converted to the most useful purposes; the
                                science of Legislation, being so essentially dependent on the endowments of the mind,
                                the public interests must receive effectual aid from the general diffusion of knowledge;
                                and the United States will assume a more dignified Station, among the Nations of the
                                Earth, by the successful cultivation of the higher branches of Literature.
                            A Military Academy may be likewise rendered equally important; to aid and
                                direct the physical force of the Nation, by cherishing a Military spirit, enforcing a
                                proper sense of discipline, and inculcating a scientific system of tactics, is consonant
                                to the soundest maxims of public policy; Connected with, and supported by such an
                                establishment, a well regulated Militia, constituting the natural defence of the
                                Country, would prove the most effectual, as well oeconomical, preservative of peace.
                            We cannot but consider with serious apprehensions, the inadequate
                                compensations of the public Officers, especially of those in the more important
                                Stations; it is not only a violation of the spirit of a public contract; but is an evil
                                so extensive in its operation, and so destructive in its consequences, that we trust it
                                will receive the most pointed Legislative attention.
                            We sincerely lament, that whilst the conduct of the United States has been
                                uniformly impressed with the character of equity, moderation, and love of peace, in the
                                maintainance of all their foreign relationships; our trade should be so harrassed by the
                                Cruizers and Agents of the Republic of France, throughout the extensive departments of
                                the West Indies.
                        
                        
                            Whilst we are confident, that no cause of complaint exists, that could
                                authorize an interruption of our tranquillity, or disengage that Republic from the bonds
                                of Amity, cemented by the faith of Treaties, we cannot but express our deepest regrets,
                                that official communications have been made to you, indicating a more serious
                                disturbance of our commerce; although we cherish the expectation that a sense of justice
                                and a consideration of our mutual interests, will moderate their councils; We are not
                                unmindful of the situation, in which events may place us, nor unprepared to adopt that
                                system of conduct, which, compatible with the dignity of a respectable Nation, necessity
                                may compel us to pursue.
                            We cordially acquiesce in the reflection, that the United States, under the
                                operation of the Federal Government, have experienced a most rapid aggrandizement and
                                prosperity, as well political, as commercial.
                            Whilst contemplating the causes that produce this auspicious result, we
                                must acknowledge the excellence of the constitutional system, and the wisdom of the
                                legislative provisions; but we should be deficient in gratitude and justice, did we not
                                attribute a great portion of these advantages, to the virtue, firmness, and talents of Your Administration; which have been
                                conspiciously displayed, in the most trying times, and on the most critical occasions.
                                It is therefore, with the sincerest regrets, that we now receive an Official
                                notification of Your intentions to retire from the public employments of Your
                            Country.
                        
                        
                            When we review the various scenes of your public life, so long and so
                                successfully, devoted to the most arduous services, civil and Military; as well, during
                                the struggles of the American Revolution, as the convulsive periods of a recent date, we
                                cannot look forward to Your retirement, without our warmest affections and most anxious
                                regards acccompanying You; and without mingling with our fellow Citizens at large, in
                                the sincerest wishes for Your personal happiness, that sensibility and attachment can
                                express.
                            The most effectual consolation that can offer for the loss we are about to
                                sustain, arises from the animating reflection, that the influence of Your example will
                                extend to Your successors, and the United States thus continue to enjoy, an able,
                                upright, and energetic administration.
                        
                        
                            John Adams
                            Vice President of the United
                            States, and President of the
                            Senate
                            
                        
                    